DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.

Information Disclosure Statement
	The information disclosure statement (IDS) was filed on 11/09/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
This office action is in response to the filing of 11/09/2022. Claims 1-2, 4-9, 11, 13-14, 16-19, 21-22 and 24 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 54-Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 11, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorensen (USP 5090180).

Regarding Claim 1, Sorensen discloses a method for hot-filling a polymeric container (10a-Fig. 7) made of a container material (Column 7, lines 65-68, the container comprises a PET material) with heated product (Column 1, lines 42-58, boiled product is filled directly into the container (hot filling)) comprising: 
hot-filling the container with the heated product (Column 6, lines 18-45, preform 10a is filled with goods in excess 90 degrees Celsius (194 degrees Fahrenheit); the examiner notes that 194 degrees is interpreted as a heated product); 
capping the container after the container has been hot-filled with the heated product (Figs. 5-8, seal 70 seals preform 10a and then container 10 with goods 60); and 
after the container has been hot-filled and capped (Fig. 6, preform 10a is filled with the boiled product and capped by seal 70), mechanically inverting (Figs. 6-7, mechanical inversion of bottom portion 11) with a mechanically adjusted pusher (Figs. 6-7, tool 20) a center inversion area (17-Fig. 7) of a base (11a-Fig. 6) of the polymeric container prior to the heated product cooling below a glass transition temperature of the container material to create a positive pressure (Column 2, lines 42-59, excess pressure is equivalent to a positive pressure) within the container (Column 6, lines 18-45, thermal energy from the filling goods in combination with the temperature of the forming tool reaches a temperature above the Tg of the PET material to facilitate the forming of the bottom portion; the office interpreted this at the heated product assisting in keeping the PET material above the Tg in order to form the indention in the bottom of the container), the center push-up portion (17-Fig. 7) is adjacent to, and surrounded by, a fixed portion (18-Fig. 8) of the base that remains stationary during mechanical inversion of the center push-up portion (Figs. 5-8, surface 18 remains stationary during the deformation of bottom portion 11); 
wherein the center inversion area is less than 50% of a total projected surface area of the base (Fig. 8, central portion 17 is less than 50% of the area defined by the bottom of container 10; the examiner notes that applicant’s fig. 1 illustrates base 20 as both the bottom and sides of container 10, as such, the office has interpreted the sidewalls in proximity to the bottom of the container as a part of the base, wherein the additional area of the side walls would anticipate the claimed ratio of inversion area to overall base area).

Regarding Claim 2, Sorensen discloses wherein the container material is PET (Column 7, lines 65-68, the container comprises a PET material) and the glass transition temperature is 152°F to 178°F (the PET material of Sorensen would have the same material properties as the applicant’s PET material to include the Tg temperature).

Regarding Claim 4, Sorensen discloses wherein the heated product heats the container above the glass transition temperature (Column 6, lines 18-45, thermal energy from the filling goods in combination with the temperature of the forming tool reaches a temperature above the Tg of the PET material to facilitate the forming of the bottom portion; the office interpreted this as the heated product assisting in keeping the PET material above the Tg in order to form the indention in the bottom of the container).

Regarding Claim 5, Sorensen discloses wherein the container is hot-filled with product heated to a temperature within the range of 165°F to 205°F (Column 6, line 18-25, goods supplied to the preform at 90 degrees C. (194 degrees F.).

Regarding Claim 6, Sorensen discloses wherein the product is a beverage or food (Column 1, lines 10-41, the long-term storage of food (goods) within a container).

Regarding Claim 7, Sorensen discloses wherein the container is hot-filled with product heated to 185 F. (Column 6, line 18-25, goods supplied to the preform between 50 to 90 degrees C. (122-194 degrees F.).

Regarding Claim 11, Sorensen discloses after mechanically inverting the base, cooling the container and the product to create a negative pressure vacuum within the container (Column 2, lines 56-59, a partial vacuum is equivalent to a negative pressure vacuum).

Regarding Claim 14, Sorensen discloses wherein the positive pressure reinforces the container during conveying and cooling of the container (Column 2, line 60 to Column 3, line 11, excess pressure is interpreted as the positive pressure and the partial vacuum occurs when the contents of the container have cooled is interpreted as the cooling).

Regarding Claim 16, Sorensen discloses Sorensen discloses a method for hot-filling a polymeric container (10a-Fig. 7) made of a container material (Column 7, lines 65-68, the container comprises a PET material) with heated product (Column 1, lines 42-58, boiled product is filled directly into the container (hot filling)) comprising: 
filling the polymeric container with heated product (Column 6, lines 18-45, preform 10a is filled with good in excess 90 degrees Celsius (194 degrees Fahrenheit); the examiner notes that 194 degrees is interpreted as a heated product); 
heating the container material above a glass transition temperature (Column 6, lines 18-45, thermal energy from the filling goods in combination with the temperature of the forming tool reaches a temperature above the Tg of the PET material to facilitate the forming of the bottom portion; the office interpreted this at the heated product assisting in keeping the PET material above the Tg in order to form the indention in the bottom of the container);
capping the polymeric container (Figs. 5-8, seal 70 seals preform 10a and then container 10 with goods 60); 
mechanically inverting (Figs. 6-7, mechanical inversion of bottom portion 11) with a mechanically adjusted pusher (Figs. 6-7, tool 20) a center inversion area (17-Fig. 7) of a base (11a-Fig. 6) of the polymeric container prior to the heated product cooling below a glass transition temperature of the container material to create a positive pressure (Column 2, lines 42-59, excess pressure is equivalent to a positive pressure) within the container (Column 6, lines 18-45, thermal energy from the filling goods in combination with the temperature of the forming tool reaches a temperature above the Tg of the PET material to facilitate the forming of the bottom portion; the office interpreted this at the heated product assisting in keeping the PET material above the Tg in order to form the indention in the bottom of the container), the center push-up portion (17-Fig. 7) is adjacent to, and surrounded by, a fixed portion (18-Fig. 8) of the base that remains stationary during mechanical inversion of the center push-up portion (Figs. 5-8, surface 18 remains stationary during the deformation of bottom portion 11); and 
subsequent to mechanically inverting the base, cooling the container and the product to create a negative pressure vacuum within the container (Column 2, lines 56-59, a partial vacuum is equivalent to a negative pressure vacuum); 
wherein the center inversion area is less than 50% of a total projected surface area of the base (Fig. 8, central portion 17 is less than 50% of the area defined by the bottom of container 10; the examiner notes that applicant’s fig. 1 illustrates base 20 as both the bottom and sides of container 10, as such, the office has interpreted the sidewalls in proximity to the bottom of the container as a part of the base, wherein the additional area of the side walls would anticipate the claimed ratio of inversion area to overall base area).

Regarding Claim 17, Sorensen discloses wherein the container material is PET (Column 7, lines 65-68, the container comprises a PET material) and the glass transition temperature is 152°F to 178°F (the PET material of Sorensen would have the same material properties as the applicant’s PET material to include the Tg temperature).

Regarding Claim 18, Sorensen discloses wherein the container is hot-filled with product heated to 185 F. (Column 6, line 18-25, goods supplied to the preform between 50 to 90 degrees C. (122-194 degrees F.).

Regarding Claim 19, Sorensen discloses wherein the heated product heats the container above the glass transition temperature (Column 6, lines 18-45, thermal energy from the filling goods in combination with the temperature of the forming tool reaches a temperature above the Tg of the PET material to facilitate the forming of the bottom portion; the office interpreted this as the heated product assisting in keeping the PET material above the Tg in order to form the indention in the bottom of the container).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USP 5090180) as applied the parent claim.

Regarding Claims 8 and 21, Sorensen discloses in the parent claim wherein the base is mechanically inverted with a force (Figs. 6-7, tool 20 has to exert a force on portion 17 on order to displace portion 17 towards the opposite end of the container 10).
However, Sorenson is silent regarding the force within the range of 40 lbs. to 80 lbs.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to contrive any number of desirable ranges for the mechanical force applied to the container to be within 40 to 80 lbs. as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP §2144.05.

Claim(s) 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USP 5090180) as applied to the parent claim, and further in view of Krisknakumar (US Patent 5908128).

Regarding Claims 9 and 22, Sorenson in the parent claim disclose a container.
However, Sorenson is silent regarding wherein the base has a thickness within the range of 0.010" to 0.020".
Krisknakumar teaches wherein a base has a thickness within the range of 0.010" to 0.020" (claim 23, wall thickness on the order of 0.012 to 0.025 inch).
Therefore, it would have been obvious to one of ordinary skill in the art, before the applicant’s invention’s effective filing date, to have modified the base the container of Beuerle, to have defined the thickness of 0.012 to 0.025 inch as taught by Krisknakumar, so to further define the thickness of base to ensure that enough material is present during deformation to insure the deformation of the container is in a predictable way.

Claim(s) 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USP 5090180) as applied to the parent claim, and further in view of Lisch  (US Pub 20040232103).

Regarding Claim 13 and 24, Sorensen discloses the container in the parent claim.
However, Sorensen silent regarding labeling and packing the container subsequent to cooling the container.
Lisch teaches labeling and packing the container subsequent to cooling the container (paragraph [0011], the container is cooled before be transferred to labeling, packaging and shipping operations).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the method of hot-filling a container as taught by Sorensen, to have incorporated the labeling and packing of the container after the container has cooled as taught by Lisch, so to allow the surface of the container to set in order to ensure that label application to the container meets applicant’s specifications.

Claim(s) 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USP 5090180), and further in view of Protais (US Pub 20170326780).

Regarding Claim 1, Sorensen discloses a method for hot-filling a polymeric container (10a-Fig. 7) made of a container material (Column 7, lines 65-68, the container comprises a PET material) with heated product (Column 1, lines 42-58, boiled product is filled directly into the container (hot filling)) comprising: 
hot-filling the container with the heated product (Column 6, lines 18-45, preform 10a is filled with good in excess 90 degrees Celsius (194 degrees Fahrenheit); the examiner notes that 194 degrees is interpreted as a heated product); 
capping the container after the container has been hot-filled with the heated product (Figs. 5-8, seal 70 seals preform 10a and then container 10 with goods 60); and 
after the container has been hot-filled and capped (Fig. 6, preform 10a is filled with the boiled product and capped by seal 70), mechanically inverting (Figs. 6-7, mechanical inversion of bottom portion 11) with a mechanically adjusted pusher (Figs. 6-7, tool 20) a center inversion area (17-Fig. 7) of a base (11a-Fig. 6) of the polymeric container prior to the heated product cooling below a glass transition temperature of the container material to create a positive pressure (Column 2, lines 42-59, excess pressure is equivalent to a positive pressure) within the container (Column 6, lines 18-45, thermal energy from the filling goods in combination with the temperature of the forming tool reaches a temperature above the Tg of the PET material to facilitate the forming of the bottom portion; the office interpreted this at the heated product assisting in keeping the PET material above the Tg in order to form the indention in the bottom of the container), the center push-up portion (17-Fig. 7) is adjacent to, and surrounded by, a fixed portion (18-Fig. 8) of the base that remains stationary during mechanical inversion of the center push-up portion (Figs. 5-8, surface 18 remains stationary during the deformation of bottom portion 11); 
wherein the center inversion area is less than 50% of a total projected surface area of the base (Fig. 8, central portion 17 is less than 50% of the area defined by the bottom of container 10; the examiner notes that applicant’s fig. 1 illustrates base 20 as both the bottom and sides of container 10, as such, the office has interpreted the sidewalls in proximity to the bottom of the container as a part of the base, wherein the additional area of the side walls would anticipate the claimed ratio of inversion area to overall base area).
However, in the alternative, the examiner has provided an additional rejection regarding the limitation “wherein the center inversion area is less than 50% of a total projected surface area of the base”.
Protais teaches a container (2-Fig. 3), wherein a center inversion area (Fig. 3, the portion of container 2 which is in contact with both the distal end of rod 20 and inner surface 10 of insert 9) is less than 50% of a total projected surface area of a base (Fig. 3, the inversion area as defined above is less than 50% of the surface area of the base of container 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the tool of Sorensen, to have incorporated the dimensions of the insert of Protais, so further control the area displaced by the tool, in order to control the amount of pressure within the container during the forming of the container. 

Regarding Claim 16, Sorensen discloses Sorensen discloses a method for hot-filling a polymeric container (10a-Fig. 7) made of a container material (Column 7, lines 65-68, the container comprises a PET material) with heated product (Column 1, lines 42-58, boiled product is filled directly into the container (hot filling)) comprising: 
filling the polymeric container with heated product (Column 6, lines 18-45, preform 10a is filled with good in excess 90 degrees Celsius (194 degrees Fahrenheit); the examiner notes that 194 degrees is interpreted as a heated product); 
heating the container material above a glass transition temperature (Column 6, lines 18-45, thermal energy from the filling goods in combination with the temperature of the forming tool reaches a temperature above the Tg of the PET material to facilitate the forming of the bottom portion; the office interpreted this at the heated product assisting in keeping the PET material above the Tg in order to form the indention in the bottom of the container);
capping the polymeric container (Figs. 5-8, seal 70 seals preform 10a and then container 10 with goods 60); 
mechanically inverting (Figs. 6-7, mechanical inversion of bottom portion 11) with a mechanically adjusted pusher (Figs. 6-7, tool 20) a center inversion area (17-Fig. 7) of a base (11a-Fig. 6) of the polymeric container prior to the heated product cooling below a glass transition temperature of the container material to create a positive pressure (Column 2, lines 42-59, excess pressure is equivalent to a positive pressure) within the container (Column 6, lines 18-45, thermal energy from the filling goods in combination with the temperature of the forming tool reaches a temperature above the Tg of the PET material to facilitate the forming of the bottom portion; the office interpreted this at the heated product assisting in keeping the PET material above the Tg in order to form the indention in the bottom of the container), the center push-up portion (17-Fig. 7) is adjacent to, and surrounded by, a fixed portion (18-Fig. 8) of the base that remains stationary during mechanical inversion of the center push-up portion (Figs. 5-8, surface 18 remains stationary during the deformation of bottom portion 11); and 
subsequent to mechanically inverting the base, cooling the container and the product to create a negative pressure vacuum within the container (Column 2, lines 56-59, a partial vacuum is equivalent to a negative pressure vacuum); 
wherein the center inversion area is less than 50% of a total projected surface area of the base (Fig. 8, central portion 17 is less than 50% of the area defined by the bottom of container 10; the examiner notes that applicant’s fig. 1 illustrates base 20 as both the bottom and sides of container 10, as such, the office has interpreted the sidewalls in proximity to the bottom of the container as a part of the base, wherein the additional area of the side walls would anticipate the claimed ratio of inversion area to overall base area).
However, in the alternative, the examiner has provided an additional rejection regarding the limitation “wherein the center inversion area is less than 50% of a total projected surface area of the base”.
Protais teaches a container (2-Fig. 3), wherein a center inversion area (Fig. 3, the portion of container 2 which is in contact with both the distal end of rod 20 and inner surface 10 of insert 9) is less than 50% of a total projected surface area of a base (Fig. 3, the inversion area as defined above is less than 50% of the surface area of the base of container 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the tool of Sorensen, to have incorporated the dimensions of the insert of Protais, so further control the area displaced by the tool, in order to control the amount of pressure within the container during the forming of the container. 

Response to Arguments
Applicant’s arguments, see amendments regarding a mechanically adjusted pusher, filed 11/09/2022, with respect to the rejection(s) of claim(s) 1 and 16 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sorensen and as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        12/08/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731